  Case 1:18-cv-03159-SJ-SJB Document 89 Filed 09/27/19 Page 1 of 1 PageID #: 9103



                                                                                                      WWW.RIVKINRADLER.COM
PRISCILLA D. KAM
(516) 357-3341                                                                                        926 RXR Plaza
                                                                                                      Uniondale, NY 11556-0926
PRISCILLA D. KAM                                                                                      T 516.357.3000 F 516.357.3333
(516) 357-3341
priscilla.kam@rivki n.com



                                                           September 27, 2019
By ECF
Honorable Judge Sanket J. Bulsara
United District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

            Re:         Government Employees Ins. Co., et al. v. Epione Medial, P.C. et al.
                        Docket No. 18-cv-03159(SJ(SJB)
Dear Magistrate-Judge Bulsara:

This firm represents Plaintiffs (collectively, “GEICO”) in the above referenced matter. I submit this letter
on behalf of GEICO pursuant to the Court’s Minute Order of August 1, 2019 requesting a status as it relates
to whether the parties wish to participate in a settlement conference and, if so, in what timeframe.

GEICO and Defendants have had settlement discussions throughout this case. GEICO’s discussions with
Defendants’ prior counsel seemed promising to GEICO, but the current settlement position expressed by
Defendants’ new counsel indicates that the parties are further apart than GEICO believed based on its
discussions with prior counsel. GEICO continues to believe that Your Honor’s settlement conferences are
productive (with three of the past four GEICO cases pending before Your Honor settling either at the
conference, or shortly before or after the conference). Nevertheless, with respect to this matter, it does not
seem that a settlement conference is likely to be an efficient use of the Court’s or the parties’ time and
resources at this time.

GEICO remains willing to continue discussions with Defendants’ new counsel throughout the remainder of
the fact discovery period. GEICO suggests that a settlement conference may have a better chance of
success if conducted at the close of fact discovery, sometime on or after December 13, 2019.

Thank you for your attention to this matter.

                                                           Respectfully submitted,

                                                           RIVKIN RADLER LLP
                                                                     /s/
                                                           Priscilla D. Kam

cc:       All counsel via ECF

9 Thurlow Terrace                21 Main Street, Court Plaza South    477 Madison Avenue                   2649 South Road
Albany, NY 12203-1005            West Wing, Suite 158                 New York, NY 10022-5843              Poughkeepsie, NY 12601-6843
T 518.462.3000 F 518.462.4199    Hackensack, NJ 07601-7021            T 212.455.9555 F 212.687.9044        T 845.473.8100 F 845.473.8777
                                 T 201.287.2460 F 201.489.0495
